Citation Nr: 1136017	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than September 29, 2006, for a combined 100 percent disability rating.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and a witness


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to September 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

As support for his claim, the Veteran testified at a Travel Board hearing in June 2011 before the undersigned Veterans Law Judge of the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that he is entitled to a 100 percent combined disability rating effective from April 1, 1985.  In essence, he claims that the prior, final rating decision in July 1985 was in error when it reduced his rating from 100 percent to 90 percent.  He argues that he is entitled to the difference of a 10 percent rating dating from 1985 to the present.  In July 2007, the Veteran filed a claim of clear and unmistakable error in the July 1985 rating decision which found that the combined reduction of his service-connected rating from 60 percent was in error and that the Veteran's combined rating would be established at 90 percent, effective from April 1985.  The Veteran now argues that his combined service-connected rating should have remained at 100 percent.  

In September 2008, the RO found that there was no clear and unmistakable error in the July 1985 rating decision.  As noted above, this decision assigned a combined 90 percent rating for the Veteran's service-connected disabilities.  In this regard, the RO separately rated each impairment due to the service-connected gunshot wound injuries.  On an April 2009, VA Form 9, the Veteran stated that he should have never been reduced from the 100 percent rate.  The Board finds that this statement constitutes a notice of disagreement to the September 2008 rating decision.  This September 2008 rating decision did not find any clear and unmistakable error in the July 1985 rating decision assigning a combined 90 percent rating for the service-connected gunshot wound injuries instead of leaving in place the 100 percent rating, which had been assigned from September 3, 1969 to April 1, 1985.  A statement of the case has not been assigned concerning this notice of disagreement.  Therefore, a remand is required so the AMC may issue a statement of the case to the Veteran.

The Veteran has also perfected an appeal for an earlier effective date for a combined 100 rating for the service-connected disabilities prior to September 29, 2006.  The Board finds that this issue is inextricably intertwined with the claim for clear and unmistakable error in the July 1985 decision.  Therefore, adjudication of the claim for an earlier effective date for the combined 100 percent rating for the service-connected disabilities must be deferred pending the resolution of the CUE issue.  Harris v Derwinski, 1 Vet. App. 80 (1991).

In May 2007, the RO issued a rating decision, which is currently on appeal before the Board, establishing service connection for some of the Veteran's claims and reassessing the severity of his already service-connected claims.  The Veteran's disability ratings are as follows:  80 percent for scars of the face; 50 percent for PTSD; 30 percent for loss of the alveolar nerve and artery function; 30 percent for mandibular avulsion; 10 percent for acne; 10 percent for tinnitus; 10 percent for left knee synovitis; 10 percent for right knee synovitis; 10 percent for right rotator cuff impingement; 10 percent for cervical strain; and noncompensable evaluations for corneal a scar of the left eye, shrapnel wounds to the upper and lower extremities; bilateral hearing loss, bilateral tympanic membrane perforation, and residuals of shrapnel to the left forearm.  As a result of this May 2007 rating decision, the Veteran's total disability rating is 100 percent, effective from September 29, 2006, the date of receipt of his claims.  

In April 2008, the Veteran submitted a notice of disagreement with the May 12, 2007 rating decision.  He states "please accept this as my notice of disagreement with the effective date of the 100 percent rating".  The Board notes that this notice of disagreement is unclear.  In this regard, while it is clear that he wants an earlier effective date for the 100 percent rating, it is not clear what ratings and effective date assignments he is in disagreement with that will support his claim for an earlier effective date for the combined service-connected 100 percent rating.  The Board observes that the RO granted service connection for several disorders and assigned initial ratings, as well as adjudicated the Veteran's claims for increased ratings.  The Board finds that clarification is needed with respect to his notice of disagreement.  Pursuant to 38 C.F.R. § 19.26(b) if within one year after mailing an adverse decision, the agency of original jurisdiction (AOJ) receives a written communication expressing dissatisfaction or disagreement with the adverse decision, but the AOJ cannot clearly identify that communication as expressing an intent to appeal, or the AOJ cannot identify which denied claims the claimant wants to appeal, then the AOJ will contact the claimant to request clarification of the claimant's intent.  The contact can be either oral or written.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case concerning whether there is clear and unmistakable error in the July 1985 decision.  If a substantive appeal is filed forward the appeal to the Board for further action.

2.  Thereafter, contact the Veteran and his representative and ask them to clarify his April 2008 notice of disagreement with the May 12, 2007 rating decision.  In this regard, he should be asked to identify the issues, either the assigned ratings and effective dates assigned, he is in disagreement with as it pertains to his claim for an earlier effective date for the assignment of a combined 100 percent rating for the service-connected disabilities.  

3.  After the foregoing, readjudicated the claim for an effective date prior to September 29, 2006 for the assignment of a combined 100 percent rating for the service-connected disabilities.  If the decision remains adverse, issue the Veteran a supplemental statement of the case and give him and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


